DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below. This action is in response to the claims filed 9/7/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 9/7/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 9/7/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Marasigan et al. (US 11,097,735) below. 

Additional references cited section discloses further references teaching the amended materials.

Claim Objections
Claim 1 is objected to because of the following informalities:  Amendments create improper antecedent basis in in line 3 “the start location to the destination location” was proper before the amendment utilizing “a start location to a destination location” similar to the other independent claims.  Appropriate correction is required.

Dependent claims are likewise objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583) in view of Marasigan et al. (US 11,097,735).

Regarding claims 1, 8, and 15, Tatourian discloses a lane motion randomization system for automated vehicles including a computer-implemented method to operate an autonomous driving vehicle (ADV), the method comprising (Abstract): 
generating a reference line to navigate the ADV from a start location to a destination location (¶26 – planned route corresponding to the recited reference line including the current location and the direction of travel corresponding to the recited start location to destination location); 
identifying a timestamp associated with a route from the start location to the destination location (¶19 and ¶28 – gathered information such as a time of day and a route corresponding to the recited timestamp associated with a route corresponding to the recited timestamp associated with a route from the start location to the destination location);
determining a lateral shift distance value to shift a lane center for the reference line, the lateral shift distance value determined based on a hash value, wherein the hash function is configured to evenly distribute has values over a range corresponding to possible lateral shift distance values (¶28-31 - path planning may introduce a random offset from the center of the lane on which the vehicle is travelling based on the hashed current time resulting in a normalized pseudorandom number corresponding to the recited evenly distributed values of lateral shift distances within a certain range); 
generating a shifted trajectory using the reference line based on the lateral shift distance value (¶28 and Fig. 2 – path planning utilizing randomized offset includes generating a shifted trajectory utilizing the planned route and the offset corresponding to the recited lateral shift distance value); and 
controlling the ADV based on the shifted trajectory to navigate the ADV (¶28 and Fig. 2 – element 206 corresponding to the recited controlling the ADV based on shifted trajectory).
While Tatourian does disclose hashing the current time using a geolocation to determine random shift values over a lateral distance (¶31) it does not explicitly disclose determining a hash value based on a timestamp associated with a routing request however Marasigan discloses a vehicle transportation planning system including hash value generated by a hash function based on the timestamp associated with the routing request (Col. 31, lines 7-46 – entry information may include a timestamp, a proposal hash corresponding to the recited hash value generated based on a routing request, a start key, and an end key corresponding to the recited timestamp of the start and destination of the routing request.  The combination of the hashing of the current time to determine lateral shifts of Tatourian with the data entries including timestamps, proposal hash, start key, end key and other values of Marasigan fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the data entries including timestamps, proposal hash, start key, end key and other values of Marasigan with the hashing of the current time to determine lateral shifts of Tatourian in order to store multiple fields of metadata in a single block of entry information (Marasigan - Col. 31, lines 7-46).

Regarding claims 2, 9, and  16, Tatourian further discloses generating a routing request to request a route from the start location to the destination location (¶19 and ¶26-28 – planned route corresponding to the recited reference line including the current location and the direction of travel corresponding to the recited start location to destination location); and 
Tatourian does not explicitly disclose recording the timestamp of generating the routing request however Marasigan further discloses recording a timestamp, the timestamp representing a time of generating the routing request (Col. 31, lines 7-46 – entry information may include a timestamp, a proposal hash corresponding to the recited hash value generated based on a routing request, a start key, and an end key corresponding to the recited timestamp of the start and destination of the routing request.  The combination of the hashing of the current time to determine lateral shifts of Tatourian with the data entries including timestamps, proposal hash, start key, end key and other values of Marasigan fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the data entries including timestamps, proposal hash, start key, end key and other values of Marasigan with the hashing of the current time to determine lateral shifts of Tatourian in order to store multiple fields of metadata in a single block of entry information (Marasigan - Col. 31, lines 7-46).


Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583) in view of Marasigan et al. (US 11,097,735), as applied to claims 2, 9, and 16 above, in view of He et al. (US 2021/0234683).

Regarding claims 3, 10, and 17, Tatourian further discloses hashing the timestamp of the routing request using a hash function to produce the hash value … to determine the lateral shift distance value (¶30-31 - hashing the current time to determine ε represents the error value to introduce an offset from center); 
Tatourian does not disclose utilizing a hash map based on the hashed timestamp however He discloses a blockchain based map iterations processing system including distributing the hashed keys across a hash map (¶73-77 - Each key in the map is stored in the forest based on one or more hash values of the key that are computed using one or more hash functions. The combination of the hashed timestamps of Tatourian in view of Marasigan with the utilization of a hash map of He fully discloses the elements as claimed.).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hashed timestamps of Tatourian in view of Marasigan with the utilization of a hash map of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Regarding claims 4, 11, and 18, Tatourian further discloses the hashed value (¶30-31 - hashing the current time); 
Tatourian does not disclose utilizing a hash map based on the hashed timestamp however He further discloses the distributing comprises applying a modulo operation to the hash value to distribute the hashed value across the hash map (¶95 -  performing a modulo operation on the first hash value to generate a first modulo value and determining the one of the number of trees where the key is stored based on the first modulo value).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hashed timestamps of Tatourian in view of Marasigan with the utilization of a hash map of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Regarding claims 5, 12, and 19, Tatourian further discloses a range of possible lateral shift distance values (¶28 - offset may a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane corresponding to the recited range of possible lateral shift distances).
Tatourian does not disclose utilizing a hash map however He further discloses the hash map includes a predetermined number of slots, wherein each slot represents value in the range of values (¶90 - predetermined threshold of keys corresponding to the recited predetermined number of slots in a range of slots. The combination of the predetermined range of offsets of Tatourian in view of Marasigan with the hash map processing of He fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the predetermined range of offsets of Tatourian in view of Marasigan with the hash map processing of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583) in view of Marasigan et al. (US 11,097,735), as applied to claims 1, 8, and 15 above, in view of Shalev-Shwartz et al. (US 2018/0032082), herein “Shalev”

Regarding claims 6, 13, and 20, Tatourian further discloses the shifted trajectory is generated (¶28 and Fig. 2 – path planning utilizing randomized offset includes generating a shifted trajectory utilizing the planned route and the offset corresponding to the recited lateral shift distance value) but does not disclose utilizing a cost function in path planning.
However, Shalev discloses a machine learning navigational planning engine including trajectory planning based on a path planning objective function, wherein the path planning objective function includes a cost to adjust a trajectory with respect to a reference line (¶232 - assigning a weight to each of these costs may provide a single objective function for the trajectory planner).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the centerline offsetting system of Tatourian in view of Marasigan with the cost function objective of Shalev in order to plan a route based on higher weighted considerations such as smooth driving, or functional safety constraints (Shalev - ¶232).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583) in view of Marasigan et al. (US 11,097,735), as applied to claims 1, 8, and 15 above, in view of Kutila et al. (US 2019/0294167)

Regarding claims 7, 14, and 21, Tatourian further discloses determining deviation from a centerline, but does not explicitly disclose utilization of offset from a left or right lane boundary however Kutila discloses a system for optimizing autonomous vehicle route planning including determining a first distance to left lane boundary from the reference line and a second distance to right lane boundary from the reference line, wherein the path planning objective function is constrained by the first and the second distances to keep the ADV a threshold distance from the left lane boundary and the right lane boundary (¶53-58 - optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading including clearance value thresholds).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the centerline offset system of Tatourian in view of Marasigan with the trajectory optimization and clearance limits of Kutila in order to determine an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route (Kutila - ¶7).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Russell et al. (US 2021/0139048) discloses a tree policy planning system for autonomous driving systems including utilizing a position-time graph utilizing starting and ending hash marks representing location and time of the positional values (¶67).

Ishikawa et al. (US 2016/0327947) discloses a system of denoting starting and destination locations as well as current position at the time of start of travel with various types of keys corresponding to the recited hashed values (¶46-47).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665